DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment & Response to Arguments
Applicant’s amendments and arguments and Terminal Disclaimers of February 23, 2022 has been fully and carefully considered.  The amendment to the claims and the timely filed and properly executed Terminal Disclaimers obviate the rejections under 35 USC 112(b) and the Non-statutory Obviousness Type Double Patenting Rejections, accordingly the rejections are withdrawn.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was sought in a telephone interview with Michael Chinlund on March 7, 2022 where the Examiner indicated in the voice message that “course” should be coarse.  Claim 17 should properly depend from claim 15 and claim 18 should depend from claim 17 and “second chevron” should be “second removable filter”.  
The application has been amended as follows: 
In the Claims

Claim 1, line 15, delete “course” and insert  -- coarse --

Claim 18, line 1, delete “claim 19” and insert  --claim 17--;
	line 2, delete “chevron” and insert  --removable filter--
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINA BHAT whose telephone number is (571)272-1397. The examiner can normally be reached Monday- Friday, 9:00 AM- 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C. Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
				/Nina Bhat/                                                           Primary Examiner, Art Unit 1771